UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7411


RAYMOND EDWARD CHESTNUT,

                Plaintiff - Appellant,

          v.

TONI MCCOY, correctional officer, individual capacity,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.    R. Bryan Harwell, District Judge.
(1:13-cv-01814-RBH)


Submitted:   July 1, 2015                 Decided:   July 30, 2015


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond Edward Chestnut, Appellant Pro Se. Marshall Prince, II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Raymond Edward Chestnut appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). *

We   have   reviewed     the   record   and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Chestnut v. McCoy, No. 1:13-cv-01814-RBH (D.S.C. Aug.

20, 2014).       Chestnut’s motions for appointment of counsel are

denied.     We dispense with oral argument because the facts and

legal     contentions    are   adequately     presented     in   the   materials

before    this   court   and   argument     would   not    aid   the   decisional

process.



                                                                         AFFIRMED




      *The district court adopted the magistrate judge’s report
and recommendation as modified to reflect that the action is
deemed a strike pursuant to 28 U.S.C. § 1915(g) (2012) due to
its frivolousness.



                                        2